[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 7968
This is an appeal by the plaintiffs from the approval by the Ansonia Planning  Zoning Commission of a subdivision plan of lots owned by the defendant James W. Martin off Platt Street in Ansonia.
The briefs of both defendants fully cover the questions raised by the appeal. The arguments made by the defendants in their briefs are adopted by the court as its own.
The appeal is dismissed.
THOMAS J. O'SULLIVAN TRIAL REFEREE